Citation Nr: 0937123	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-34 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from November 1979 to 
October 1983, and from November 1983 to November 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  The RO denied the Veteran service connection for a back 
condition in an August 1995 rating decision.  The Veteran did 
not appeal that decision, and it is final.

2.  None of the new evidence submitted subsequent to August 
1995 in support of the Veteran's claim for service connection 
is material as it fails to raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1995 RO rating decision that denied service 
connection for a back condition is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 
20.302 (2009).

2.  New and material evidence has not been received, and the 
Veteran's claim for service connection for a low back 
disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

In claims to reopen, as in this case, VA must both notify the 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  To satisfy this requirement, VA is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id.  VA's Office of General Counsel issued informal 
guidance interpreting the decision in Kent as requiring that 
the notice provided specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial. VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006).

In the present case, notice was provided to the Veteran in 
December 2004.  The Board finds this notice fully complies 
with VA's duty to notify.  The Veteran was advised that he 
must provide evidence that demonstrates a permanent residual 
or chronic disability subject to service connection shown by 
service medical records or demonstrated by evidence following 
service.  He was also advised of the evidence and information 
necessary to establish his underlying claim for service 
connection.

Likewise, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the Veteran submitted evidence in connection with his 
claim, which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the Veteran, and any error in this regard is 
harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence.  The Board notes 
that efforts were made to obtain records from the Social 
Security Administration, but VA was advised in June 2008 that 
none were available as the Veteran was not currently entitled 
to benefits.  A formal finding of unavailability was made in 
June 2008, and the Veteran was advised of that finding by 
letter dated June 20, 2008.

Generally the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  When a claim 
is one to reopen a finally decided claim, however, VA is not 
obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii).  Since the 
Veteran has failed to submit new and material evidence to 
reopen his claim for service connection for a low back 
disorder, VA was not obligated to provide him with a medical 
examination.  Nevertheless, the Board notes that VA attempted 
to provide the Veteran a VA examination in April 2008, but he 
failed to report for it and has not indicated why.  Without a 
showing of good cause, VA is not required to provide another 
opportunity for examination.  38 C.F.R. § 3.655(a).  When the 
examination was scheduled in conjunction with a reopened 
claim for a benefit which was previously denied, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  Thus, VA is not 
obligated to provide the Veteran a VA examination in the 
present case.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 
II.  Analysis

The Veteran filed a claim in October 2004 stating that he is 
currently rated zero percent service-connected for his lumbar 
spine condition and requesting a higher disability rating.  
However, the Veteran is not currently service-connected for 
any low back disability.  Furthermore, the Veteran was 
previously denied service connection for a back condition.  
Thus, the RO appropriately took the Veteran's claim as one to 
reopen for service connection for a low back disorder.

The Veteran's claim for service connection for a back 
condition was previously denied in an August 1995 rating 
decision.  Rating actions are final and binding based on 
evidence on file at the time the Veteran is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a).  The claimant has one year from notification of a 
RO decision to initiate an appeal by filing a Notice of 
Disagreement with the decision.  The decision becomes final 
if an appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any 
time indicate disagreement with this rating decision.  
Therefore, it is final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

"New" evidence is defined as evidence not previously 
submitted to agency decision makers and "material" evidence 
is evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
evidence received subsequent to the last final rating 
decision, August 1995 in the present case, is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

New evidence of record since August 1995 consists of the 
Veteran's statements, and VA and non-VA treatment records 
from March 1998 to May 2005.  The private and VA treatment 
records, although new, and show that the Veteran has a 
current disability, none show complaints prior to 2004.  
Likewise, none of this evidence indicates that there is a 
relationship between the current low back disorder and any 
injury or disease incurred during the Veteran's military 
service.  Nor does this evidence establish a continuity of 
symptoms since the Veteran's separation from service.  This 
evidence, therefore, fails to raise a reasonable possibility 
of substantiating the Veteran's claim.  Thus, although new, 
it is not material.

Finally, the Veteran's statements relating his current low 
back pain to service, although new, are not material evidence 
sufficient to reopen the claim for service connection for a 
low back disorder.  As a lay person, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
the Veteran is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, his 
statements regarding a nexus between his current low back 
disorder and his military service are beyond his competence 
to make and, thus, cannot be material evidence to reopen his 
claim.

In making this decision, the Board does not doubt the 
Veteran's sincerity as to the presence of his current back 
pain and its severity.  The law, however, prohibits the 
reopening of a claim without the submission of new and 
material evidence, and the Board is bound by the laws and 
regulations applicable to the benefit sought.  See 38 C.F.R. 
§ 19.5.   

For the foregoing reasons, the Board finds that the new 
evidence received is not material as it fails to raise a 
reasonable possibility of substantiating the claim for 
service connection for a low back disorder.  Therefore, the 
Veteran's claim to reopen for service connection for a low 
back disorder is denied.


ORDER

New and material evidence has not been received, and the 
Veteran's claim to reopen for service connection for a low 
back disorder is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


